Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 1 of 21 PAGEID #: 1209




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ERIC M. LONG,

               Plaintiff,

                                                Case No. 2:19-cv-5458
       v.                                       Judge Sarah D. Morrison
                                                Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Eric M. Long, brings this action under 42 U.S.C. § 405(g) for review of a final

decision of the Commissioner of Social Security (“Commissioner”) denying his application for

disability insurance benefits. This matter is before the United States Magistrate Judge for a

Report and Recommendation on Plaintiff’s Statement of Errors (ECF No. 12), the

Commissioner’s Memorandum in Opposition (ECF No. 17), and the administrative record (ECF

No. 9). Plaintiff did not file a Reply. For the reasons that follow, it is RECOMMENDED that

Plaintiff’s Statement of Errors be OVERRULED and that the Commissioner’s decision be

AFFIRMED.

                                     I.   BACKGROUND

       On May 27, 2015, Plaintiff filed his application for disability insurance benefits, alleging

that he had been disabled since June 5, 2014. (R. at 329-335.) Plaintiff’s application was denied

initially and upon reconsideration. (R. at 227-235; 237-43.) Plaintiff sought a de novo hearing

before an administrative law judge. (R. at 244-245.) Administrative Law Judge (“ALJ”) Jason
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 2 of 21 PAGEID #: 1210




C. Earnhart held a hearing on May 3, 2018, at which Plaintiff, who was represented by counsel,

appeared and testified. (R. at 98-143.) On August 1, 2018, the ALJ issued a decision finding

that Plaintiff was not disabled within the meaning of the Social Security Act. (R. at 59-90.) On

October 15, 2019, the Appeals Council denied Plaintiff’s request for review and adopted the

ALJ’s decision as the Commissioner’s final decision. (R. at 1–7.) Plaintiff then timely

commenced the instant action.

                          II. RELEVANT HEARING TESTIMONY

       Plaintiff testified that he lived with his parents, his fiancée, and his fiancee’s pregnant,

14-year old daughter. (R. 103, 104-105.) He further testified that after his alleged onset date,

and in approximately 2015 and 2016, he worked briefly at Highlands Golf Course, Harry &

David, and the Golf Depot. (R. at 106-108.) He explained that he was fired from his job at the

golf course, left the job at Harry & David because he contracted impetigo due to his weakened

immune system, and was laid off from Golf Depot after he developed an abscess that he had

removed. (R. at 105, 107, 108.) At that time, Plaintiff stated that he received Remicade

infusions every seven weeks for his Crohn’s disease, but the Remicade did not help that

particular abscess. (R. at 109.) In 2015, he was taking classes at Columbus State Community

College, majoring in real estate and carrying a 30-hour course load. (R. at 110.) His GPA was

3.9. (Id.) Plaintiff further testified that he previously had worked for seven years at JP Morgan

Chase, most recently as a product specialist. (R. at 112.) That job involved sitting and lifting up

to 30 pounds. (R. at 112-113.)

       Plaintiff explained that he had started drinking at age 13 but stopped in 2016 when he

was 32. (R. at 114.) He stopped going to Columbus State in 2015 after being incarcerated in

connection with a DUI. (R. at 115.) He went to jail two more times after testing positive for



                                                  2
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 3 of 21 PAGEID #: 1211




marijuana. (R. at 117.) His last incarceration was in 2017. (R. at 119, 120.) He currently uses

marijuana products to help with his Crohn’s symptoms. (R. at 118.)

       In response to the ALJ’s questioning as to why he thought he had been unable to maintain

employment since his alleged onset date, Plaintiff stated that he was considering having back

surgery and had begun physical therapy. (R. at 121.) He explained that he has several herniated

discs, a torn disc, arthritis, and scoliosis. (Id.) His back pain exacerbates his Crohn’s symptoms.

(Id.) He further explained that it is difficult for him to work because he either has too many

medical appointments, will have stomach or back issues, and suffers from depression, anxiety,

and PTSD. (R. at 122.) He further cited his need for frequent bathroom breaks and his

weakened immune system as other bases for his inability to work. (R. at 123.) He stated that he

would like to work as a real estate appraiser but was advised not to look for work while his

disability application was pending. (R. at 123, 124.) His driver’s license remains suspended.

(R. at 125.)

       In response to questioning from his attorney, Plaintiff stated that he lost his job at Chase

because of his need for frequent bathroom breaks. (R. at 125.) He explained that during a 10-

hour shift, he may require 5 or 6 breaks to use the restroom. (Id.) He further explained that, in

the years since he had been fired by Chase, his Crohn’s disease had been up and down but over

the last couple of years, his doctor had stopped listening to him. (R. at 126.) He described his

then-current Crohn’s symptoms as severe abdominal cramping requiring him to use the restroom

anywhere from six to ten to twelve times a day. (R. at 127.) In response to the ALJ’s request for

clarification, however, Plaintiff confirmed that this situation only occurred when his symptoms

were really bad. (Id.) Plaintiff stated that he was several years past the expected efficacy of

Remicade. (R. at 128.)



                                                 3
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 4 of 21 PAGEID #: 1212




       With respect to his mental health issues, Plaintiff testified that he gets along well

with his fiancée and her children. (R. at 132.) He stated that they seldom go out to dinner

or the movies but tend to stay in the basement of his parents’ house. (R. at 133.) He has

problems with crying and does not get dressed every day. (Id.) He has tried ten different

medications to address his mental health issues and does not know what else to do. (R.at

133.) He understands that returning to alcohol is not an option. (Id.) In continued

questioning by his attorney, Plaintiff testified that he did not believe there was any time

since he lost his job at Chase that he would have been able to work full-time. (Id.)

                         III.    RELEVANT MEDICAL RECORDS

       A. Dr. Jeffrey S. Sams

       Plaintiff began treating with Dr. Sams in 2008 for gastrointestinal issues. In office

notes dated June 22, 2017, Dr. Sams summarized Plaintiff’s treatment history as follows:

       Eric returns today for routine follow-up, a six-month checkup. His last visit was in
       December. At that time things were going quite well. He has been reincarcerated,
       anticipates returning home at the end of July. He is furloughed for his Remicade
       Infusions and for physician visits. By brief history, he was a new patient to me in
       May of 2008 when he presented with 15 bowel movements per day and crampy
       abdominal pain and a 30-pound weight loss. He underwent colonoscopy and CT
       enlerography. He had evidence of colitis & perianal fistula. He was started on
       sulfasalazine, to which prednisone was subsequently added along with Flagyl. He
       had the abscess drained by Dr. Kerner in June of 2008 with placement of a seton.
       Due to a flare of disease on tapering prednisone he was switched to Remicade in
       August 2008. In April of 2012 he had a mild flare, with symptoms developing in
       the week prior to his next Remicade infusion. Colonoscopy showed no involvement
       in the terminal ileum and right or transverse colons, but mild colitis in the left colon
       with patchy erythema and a couple of tiny ulcers. We adjusted his Remicade at that
       point to every seven weeks, and he has been on that thereafter, the last five years.
       He's been on Remicade a total of nine years. He has recently seen some blood on
       the outside of stool and on wiping. He was referred to see Dr. Peter Lee, a colleague
       Dr. Kerner, who is off on medical leave. He did not have all of Eric's records, but
       performed either anoscopy or sigmoidoscopy in the office, and the patient believes
       the findings were benign, possibly just hemorrhoidal bleeding. I do not have
       confirmation of this. He reports they discussed possible flap advancement
       technique for more definitive management of the fistula but there was concern

                                                  4
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 5 of 21 PAGEID #: 1213




       about disease activity which may warrant further action on my part. He is otherwise
       feeling quite well and having no issues apart from the minor bleeding. There is no
       drainage at the seton or induration et cetera.

(R. at 1016.)

       On June 10, 2018, Dr. Sams wrote the following letter, restated here verbatim:

           Re: Long, Eric

           To Whom It May Concern:

           Mr. Eric Long is a long-standing patient of mine with inflammatory bowel disease. He
           has requested this letter, which is to be communicated to current or future employers.
           As a patient with inflammatory bowel disease, he may require frequent and/or
           immediate access to toilet facilities in the work place. I would request on his behalf that
           this accommodation be afforded him in his employment.

(R. at 1125.)

       B. State Agency Psychologists

       Plaintiff raises an issue only with respect to the opinion of Dr. Tonnie Hoyle, the state

agency consultant at the reconsideration level. Dr. Hoyle completed a Mental Residual

Functional Capacity Assessment on December 11, 2015. (R. at 220-222.) Her assessment

reveals the Plaintiff’s memory and cognition were intact but that he had sustained concentration

and persistence limitations. (R. at 220.) She explained that Plaintiff appeared cooperative with

the interview, he described his mood as okay, his affect was mildly dysphoric without lability

and that he was able to maintain attention to perform simple routine tasks and make simple

decisions. (R. at 221.) She opined that he was moderately limited in the ability to interact

appropriately with the general public. (Id.) To support this opinion, she explained that Plaintiff

reported spending most of his time in the basement watching TV and that he stated that he is

anxious around people, so he tries to seclude himself. (Id.) She further noted that Plaintiff lived

with his parents and his mother does the shopping but that he can do errands and household



                                                 5
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 6 of 21 PAGEID #: 1214




chores. (Id.) In Dr. Hoyle’s view, Plaintiff would perform optimally in a setting that requires

minimal interaction and can relate adequately on a superficial basis. (Id.)

                            IV.    ADMINISTRATIVE DECISION

       On August 1, 2018, the ALJ issued his decision. (R. at 59-90.) At step one of the

sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially

gainful activity since his alleged onset date of June 5, 2014. (R. at 64.)

       At step two, the ALJ concluded that Plaintiff had the following severe impairments:

Crohn's disease, gastroesophageal reflux disease ("GERD"), degenerative changes of the lumbar

spine, obesity, and depressive, anxiety, trauma- and stressor-related, and substance abuse

disorders. (R. at 64.)

       At step three of the sequential process, the ALJ concluded that that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled one of the listed




1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant’s residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                 6
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 7 of 21 PAGEID #: 1215




impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 18-19.) At step

four, the ALJ assessed Plaintiff’s RFC as follows:

          After careful consideration of the entire record, it is determined that the claimant
          has the residual functional capacity to perform light work as defined in 20 CFR
          404.1567(b). Balancing, climbing ramps and stairs, crawling, crouching, kneeling,
          and stooping, are each limited to no more than frequently. Climbing ladders, ropes,
          and scaffolds, is limited to no more than occasionally. He must avoid all exposure
          to unprotected heights. Mentally, the claimant retains the capacity to perform
          simple routine tasks, detailed tasks, and moderately complex tasks, with no fast
          production pace.

(R. at 72.)

          In reaching this determination, the ALJ accorded “little” weight to Dr. Sams’ opinion in

assessing Plaintiff’s physical functional limitations and restrictions as of the alleged onset date.

(R. at 78.) Further, he assigned overall “partial” weight to reviewing psychologists’ opinions in

assessing Plaintiff’s mental functional limitations and restrictions as of the alleged onset date. (R.

at 79.)

          Relying on the VE’s testimony, the ALJ determined that Plaintiff could perform his past

relevant work as a mailing machine operator as generally performed in the national economy,

which does not require the performance of work-related mental and physical activities precluded

by his residual functional capacity. (R. at 80.) Further, based upon the VE’s testimony and the

totality of the evidence, and considering the Plaintiff’s age, education, work experience, and

residual functional capacity, the ALJ determined that Plaintiff is capable of making a

successful adjustment to other work that exists in significant numbers in the national economy as

of the alleged onset date of disability. (R. at 83.) Accordingly, the ALJ determined that Plaintiff

was not disabled under the Social Security Act. (R. at 82, 83.)




                                                   7
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 8 of 21 PAGEID #: 1216




                                  V.   STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the substantial evidence

standard, “‘a decision of the Commissioner will not be upheld where the SSA fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478

F.3d 742, 746 (6th Cir. 2007)).




                                                  8
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 9 of 21 PAGEID #: 1217




                                        VI.    ANALYSIS

       Plaintiff advances two contentions of error. First, Plaintiff asserts that the ALJ

improperly discredited the opinions of Dr. Sams, his treating gastroenterologist. Further,

Plaintiff contends that the ALJ failed to properly account for the opinions provided by the State

agency psychological consultants. In connection with both of these contentions, Plaintiff appears

also to assert that the ALJ’s failure to properly account for these opinions resulted in the

formulation of an RFC that is not supported by substantial evidence. The Undersigned

considers each issue in turn below.

       A.      Treating Physician Rule – Good Reasons Requirement

       Plaintiff argues that the ALJ failed to give good reasons for discounting the opinion of

Dr. Sams, his treating physician. This opinion, as set forth in Dr. Sams’ letter of June 10, 2018,

stated that Plaintiff “may require frequent and/or immediate access to toilet facilities in the work

place.” (R. at 1125.) The Undersigned disagrees that the ALJ erred in his consideration of Dr.

Sams’ opinion. Rather, the ALJ properly discounted Dr. Sams’ opinion and his reasons for

doing so are supported by substantial evidence.

       In evaluating a claimant’s case, the ALJ must consider all medical opinions that he

receives. 20 C.F.R. § 416.927(c). Medical opinions include any “statements from physicians

and psychologists or other acceptable medical sources that reflect judgments about the nature

and severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. §

416.927(a)(2). Here, there is no dispute that Dr. Sams is Plaintiff’s treating physician.

       The ALJ generally gives deference to the opinions of a treating source “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal



                                                  9
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 10 of 21 PAGEID #: 1218




 picture of [a patient’s] medical impairment(s) and may bring a unique perspective to the medical

 evidence that cannot be obtained from the objective medical filings alone ...” 20 C.F.R. §

 416.927(c)(2); Gayheart v. Comm'r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013); Blakley, 581

 F.3d at 408.2 If the treating physician’s opinion is “well-supported by medically acceptable

 clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

 evidence in [the claimant’s] case record, [the ALJ] will give it controlling weight.” 20 C.F.R. §

 404.1527(c)(2).

           If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

 must meet certain procedural requirements. Wilson v. Comm'r of Soc. Sec., 378 F.3d 541, 544

 (6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

 weight:

           [A]n ALJ must apply certain factors—namely, the length of the treatment
           relationship and the frequency of examination, the nature and extent of the
           treatment relationship, supportability of the opinion, consistency of the opinion
           with the record as a whole, and the specialization of the treating source—in
           determining what weight to give the opinion.

 Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

 or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20 C.F.R. §

 416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make clear to

 any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

 opinion and the reasons for that weight.” Friend v. Comm'r of Soc. Sec., 375 F. App'x 543, 550

 (6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for the Sixth

 Circuit has stressed the importance of the good-reason requirement:

           “The requirement of reason-giving exists, in part, to let claimants understand the
           disposition of their cases,” particularly in situations where a claimant knows that
           his physician has deemed him disabled and therefore “might be especially
           bewildered when told by an administrative bureaucracy that she is not, unless some

                                                   10
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 11 of 21 PAGEID #: 1219




        reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
        Cir. 1999). The requirement also ensures that the ALJ applies the treating physician
        rule and permits meaningful review of the ALJ’s application of the rule. See
        Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

 Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important when

 the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v. Comm'r of

 Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242). There is no

 requirement, however, that the ALJ “expressly” consider each of the Wilson factors within the

 written decision. See Tilley v. Comm'r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir. 2010)

 (indicating that, under Blakley and the good reason rule, an ALJ is not required to explicitly

 address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical opinion

 evidence within the written decision).

        Finally, the Commissioner reserves the power to decide certain issues, such as a

 claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will

 consider opinions of treating physicians “on the nature and severity of your impairment(s),”

 opinions on issues reserved to the Commissioner are generally not entitled to special

 significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

        In this case, the ALJ considered Dr. Sams’ opinions,2 but assigned them “little weight,”

 reasoning as follows:

        The opinions of the claimant's treating gastroenterologist are entitled to little weight
        in assessing the claimant's physical functional limitations and restrictions as of the
        alleged onset date of disability (Exhibit 24F). As noted above, in light of the
        claimant's Crohn's disease and alleged symptoms, additional limitations and
        restrictions with regard to exposure to unprotected heights were assessed. However,
        there is no evidence documenting greater physical functional limitations and
        restrictions than set forth above due to the claimant's Crohn's disease and related
        symptoms. These opinions are inconsistent with the totality of the evidence, as


 2
   Although the ALJ refers to “opinions,” Plaintiff’s contention of error relates only to Dr. Sams’
 letter dated June 10, 2018, identified by the ALJ as Exhibit 24F. (R. at 1125.)
                                                  11
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 12 of 21 PAGEID #: 1220




       discussed above, which documents that the claimant denied and did not
       demonstrate chronic edema (Exhibits 2F/7 and 10, 4F/148 and 155, and 23F/8).
       These opinions are inconsistent with the totality of the evidence, as discussed
       above, which documents that the claimant repeatedly had negative and normal
       musculoskeletal and neurological findings, with intact and normal cranial nerves
       and sensory (Exhibits lF/5, 7, and 10, 4F/148, 13F/2, 5, 8, 11, and 14, and 23F/7).
       These opinions are inconsistent with the totality of the evidence, as discussed
       above, which documents that the claimant was repeatedly ambulatory with normal
       gait and station, and no ambulatory aid usage noted (Exhibits 4F/148, 158, 164,
       172, 183, and 190, 8F/2, 6, 12, 15, 19, 21, 23, 27, 31, 33, 35, 37, 41, and 43, 12F/1,
       14F/5 and 21, 17F/3, 23F/3 and 18, and 4E). These opinions are inconsistent with
       the totality of the evidence, as discussed above, which documents that the claimant's
       Crohn's disease and related symptoms are generally in remission, and he repeatedly
       endorsed doing well with few and intermittent flares (Exhibits 2F/6-7, 9, and 16-
       17, 6F/3, 7, 12, and 17, 7F/4, 13F/1, 4, 10, and 13, and 16F/4). These opinions are
       inconsistent with the totality of the evidence, as discussed above, which documents
       that the claimant experiences only intermittent bleeding, and he denied and did not
       demonstrate abscess and weight loss at different times (Exhibits 13F/13, and 16F/4
       and 10). These opinions are inconsistent with the totality of the evidence, as
       discussed above, which documents that the claimant reported that his Crohn's
       disease is asymptomatic other than his abscess on one occasion (Exhibit 2F/7).
       These opinions are inconsistent with the totality of the evidence, as discussed
       above, which documents that the claimant endorsed only two to three stools a day
       on one occasion (Exhibit 13F/13). These opinions are inconsistent with the totality
       of the evidence, as discussed above, which documents that the claimant does not
       have low hemoglobin and serum albumin levels (Exhibits 4F/l 58-159, and 14/1,
       10, 13, and 15). These opinions are inconsistent with the totality of the evidence,
       as discussed above, which documents non-compliance with prescribed treatment
       for the claimant's Crohn's disease and related symptoms (Exhibits 2F/7-8, and 13-
       14), which would not be expected if this condition and related symptoms are as
       severe as he alleges as of the alleged onset date of disability. These opinions are
       inconsistent with the totality of the evidence, as discussed above, which documents
       that the claimant is admittedly able to carry and lift in excess of the requirements
       of light work (Exhibit 4E). These opinions are inconsistent with the totality of the
       evidence, as discussed above, which documents that the claimant is admittedly able
       to stand for up to 60 minutes, and walk for up to two miles at a time (Exhibit 4E).
       These opinions are inconsistent with the totality of the evidence, as discussed
       above, which documents that the claimant exercises multiple times a week and he
       reported joining a gym on one occasion (Exhibits 2F/9, SF/8, and 17F/2). These
       opinions are inconsistent with the totality of the evidence, as discussed above,
       which documents chronic daily cigarette smoking AMA, as discussed above
       (Exhibits 2F/6, 4F/147, SF/4, 6F/1, and 7F/1), which would not he expected if the
       claimant's Crohn's disease and related symptoms are as severe as he alleges as of
       the alleged onset date of disability. This evidence does not reasonably support
       further restriction in the claimant's residual functional capacity and could support a
       determination that he is less physically limited than set forth above as of the alleged

                                                 12
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 13 of 21 PAGEID #: 1221




        onset date of disability. Accordingly, the opinions of the claimant's treating
        gastroenterologist are entitled to little weight in assessing the claimant's physical
        functional limitations and restrictions as of the alleged onset date of disability.

 (R. at 77-78.)

                  As the above excerpt indicates, the ALJ considered the evidence regarding

 Plaintiff’s Crohn’s disease in some detail. His decision to discount Dr. Sams’ opinion in

 assessing Plaintiff’s functional limitations and restrictions is supported by substantial evidence.

 For example, the record indicates that Plaintiff’s condition was in remission. (R. at 630.)

 Further, the record reveals that Plaintiff was doing well with only intermittent flareups. (See,

 e.g., R. at 879, 884, 899). Additionally, the ALJ properly discounted the opinion because

 Plaintiff was not always compliant with his prescribed treatment and was a chronic daily

 cigarette smoker. (See, e.g., R. at 628.) Moreover, 2017 office treatment notes from Dr. Lee

 confirm the intermittent nature of Plaintiff’s symptoms. (R. at 1061.) Office treatment notes

 from Dr. Yoder dated December 16, 2017, also support the ALJ’s analysis, indicating Plaintiff’s

 report of intermittent Crohn’s flareups. (R. at 146.) The ALJ properly discounted Dr. Sams’

 opinion for all of these reasons. Because the ALJ explained his decision to give little weight to

 Dr. Sams’ opinion, including highlighting the evidence that did not support significant

 limitations, the ALJ’s findings were supported by substantial evidence. See Combs v. Comm'r of

 Soc. Sec., 459 F.3d 640, 652 (6th Cir. 2006) (stating that “this court has consistently stated that

 the Secretary is not bound by the treating physician’s opinions, and that such opinions receive

 great weight only if they are supported by sufficient clinical findings and are consistent with the

 evidence”); 20 C.F.R. §§ 404.1527(c)(4) (“Generally, the more consistent a medical opinion is

 with the record as a whole, the more weight we will give to that medical opinion.”)




                                                  13
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 14 of 21 PAGEID #: 1222




         Beyond the medical evidence of record, the ALJ also reasonably considered Plaintiff’s

 activities and found them to be inconsistent with additional limitations beyond those set forth in

 the RFC. Specifically, the ALJ noted Plaintiff’s ability to stand for 60 minutes, walk up to two

 miles at a time, and exercise. (R. at 563, 630, 638, 849.) Daily activities such as those reported

 by Plaintiff can constitute substantial evidence in support of a non-disability finding. Dyer v.

 Social Sec. Admin., 568 F. App’x 422, 427 (6th Cir. 2014) (citing Tyra v. Sec'y of Health &

 Human Servs., 896 F.2d 1024, 1030 (6th Cir. 1990)).

         Plaintiff does not dispute the accuracy of the ALJ’s discussion of the record as set forth

 above. Moreover, Plaintiff concedes that the record contains evidence of improvement in his

 Crohn’s diseases as a result of the Remicade infusions. (ECF No. 12, at p. 8.) Plaintiff also

 contends, however, that the ALJ’s discussion relied on more outdated medical information rather

 than more recent treatment evidence demonstrating his ongoing gastrointestinal issues. Plaintiff

 cites specifically to Dr. Sams’ notes from a routine follow up appointment on March 7, 2018.

 (R. at 1013.) Plaintiff’s argument on this point is simply incorrect. First, the ALJ did consider

 these particular treatment notes. (see, e.g., R. at 73, 74, 76, 77.) Further, Plaintiff fails to

 acknowledge that these notes plainly reflect that the gastrointestinal issue (fistula activity)” ha[d]

 settled down and is not giving [Plaintiff] to[o] much trouble.” Accordingly, Plaintiff has not

 demonstrated how these notes are inconsistent with the ALJ’s discussion of the record as a whole

 such that they undermine the ALJ’s reasoning here.


         Moreover, in essence, Plaintiff is merely arguing that the ALJ considered only select

 evidence and should have weighed the evidence differently. However, it is “[a]dministrative law

 judges [who] are responsible for reviewing the evidence and making administrative findings of

 fact and conclusions of law[.]” 20 C.F.R. § 404.1513a(b); see also Schmiedebusch v. Comm’r of


                                                   14
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 15 of 21 PAGEID #: 1223




 Soc. Sec, 536 F. App’x 637, 649 (6th Cir. 2013). To the extent that Plaintiff accuses the ALJ of

 “cherry picking” evidence, such an allegation “is seldom successful because crediting it would

 require a court to re-weigh record evidence.” DeLong v. Comm’r of Soc. Sec. Admin., 748 F.3d

 723, 726 (6th Cir. 2014); see also White v. Comm’r of Soc. Sec., 572 F.3d 272, 284 (6th Cir.

 2009) (“[W]e see little indication that the ALJ improperly cherry picked evidence; the same

 process can be described more neutrally as weighing the evidence.”).

        In sum, the ALJ applied the correct legal criteria and substantial evidence supports his

 detailed reasons for discounting Dr. Sams’ opinion. Stiltner v. Comm’r of Soc. Sec., 244 F.

 App’x 685, 690 (6th Cir. 2007) (“The ALJ did not summarily dismiss [treating physician’s]

 opinion. Rather, the ALJ detailed at substantial length why he found it lacking compared with

 the other evidence. This is all that we require when reviewing an administrative law judge’s

 decision for compliance with 20 C.F.R. § 404.1527(d)(2)’s reasons-giving requirement.”).

 Accordingly, Plaintiff’s contention of error on this issue is without merit.

        B. State Agency Consultant Opinions

        Plaintiff also faults the manner in which the ALJ evaluated the opinion of state agency

 psychologist Tonnie Hoyle Psy.D. Plaintiff appears to take issue only with the portion of the

 ALJ’s analysis addressing Dr. Hoyle’s opinion that he is limited to “only simple routine tasks”

 with limited social interactions. (ECF No. 12, at p. 11, PAGEID # 1185.)3 The Undersigned

 disagrees and finds that the ALJ properly discounted this opinion.

        An ALJ “must explain in the decision the weight given the opinions of a State Agency

 medical ‘. . . consultant[,]” 20 C.F.R. § 404.2527(e)(2)(ii), but need not give “an exhaustive




 3
  Although Plaintiff does not make this particularly clear, it appears that the portion of the ALJ’s
 decision at issue here cites to Ex. 4A, Dr. Hoyle’s opinion issued on reconsideration (R. at 221.)
                                                  15
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 16 of 21 PAGEID #: 1224




 factor-by-factor analysis” of her or his decision. Cf. Francis v. Comm'r of Soc. Sec., 414 F. App'x

 802, 804 (6th Cir. 2011) (citations omitted). Further, although “an opinion from a medical source

 who has examined a claimant is [generally] given more weight than that from a source who has

 not performed an examination,” ALJs have more discretion in considering non-treating source

 opinions. Gayheart v. Comm'r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013). Significantly,

 ALJs are not required to give “good reasons” for discounting non-treating source opinions. See

 Martin v. Comm'r of Soc. Sec., 658 F. App'x 255, 259 (6th Cir. 2016).

        The ALJ considered the opinions of both state agency psychologists, Carolyn Goodrich

 and Tonnie Hoyle, together. In doing so, he accorded them “partial” weight overall, reasoning as

 follows:

        In assessing the claimant's mental functional limitations and restrictions, the
        opinions of the BDD reviewing psychologist upon reconsideration are entitled to
        partial weight (Exhibit 4A/5and 9-11). The opinions that the claimant is limited to
        performing simple routine tasks with social interaction limitations are inconsistent
        with the totality of the evidence, including the claimant's education, enrollment in
        community college courses with 3.9 GPA, presentation at different times, activities
        involving significant understanding, remembering, and applying information, and
        interacting with others, and the absence of IQ scores and school records
        documenting impaired intellectual functioning, as discussed above. This evidence
        does not reasonably justify the imposition of limitations to performing simple
        routine tasks and interacting with others, and these opinions are entitled to little
        weight to that extent. However, the remainder of these opinions is consistent with
        the totality of the evidence, as discussed above, and entitled to significant weight
        to that extent. These opinions are consistent with the totality of the evidence,
        including the "paragraph B" criteria, as discussed above, which documents no more
        than moderate limitations in concentrating, persisting, or maintaining pace, and
        could support determinations that the claimant is less limited in these areas. These
        opinions are consistent with the totality of the evidence, as discussed above, which
        documents that the claimant repeatedly had normal mental status examinations with
        insignificant, intermittent, manageable, stable, and well controlled anxiety and
        depression, and endorsed improved mood (Exhibits lF/5, 5F/4 and 8, 6F/3, 7, 12,
        23, and 27, 14F/21, 17F/4, and 23F/5 and 7). These opinions are consistent with the
        totality of the evidence, as discussed above, which documents chronic non-
        compliance with prescribed medication (Exhibits SF/3-4, and 6F/3 and 22), which
        would not be expected if the claimant's mental impairments and related symptoms
        are as severe as he alleges as of the alleged onset date of disability. These opinions

                                                 16
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 17 of 21 PAGEID #: 1225




        are consistent with the totality of the evidence, as discussed above, which
        documents that the claimant's alleged mental symptoms are concurrent with Axis
        IV and other acute and chronic situational stressors including legal probation as of
        the alleged onset date of disability (Exhibits 5F/4, 8, 12, 17, 21,and 26, 6F/3, 7-8,
        12-13, 17, 23, and 27, and 7F/4). These opinions are consistent with the claimant's
        education, enrollment in community college classes with 3.9 GPA, activities
        involving significant understanding, remembering, or applying information,
        interacting with others, concentrating, persisting, or maintaining pace, and adapting
        or managing oneself, presentation at different times, and the absence of IQ scores
        and school records documenting impaired intellectual functioning, as discussed
        above. These opinions are consistent with a significant number of Global
        Assessment of Functioning ("GAF") determinations documenting no more than
        moderate limitations of adaptive, occupational, and social functioning (Exhibits
        5F/6 and 9, 6F/1, 5, 8, 11, 13, 15, 20, and 23, and 7F/4), which are generally
        consistent with the totality of the evidence, as discussed above, and entitled to
        partial weight. This evidence does not reasonably justify greater reduction of the
        claimant's mental residual functional capacity, and could support a determination
        that he is less mentally limited than set forth above as of the alleged onset date of
        disability, as the BDD reviewing psychologist initially opined (Exhibit 2A/7 and
        11-13), which are generally consistent with the totality of the evidence, as discussed
        above, and entitled to partial weight. These opinions are consistent with the totality
        of the evidence and not contradicted, as no acceptable medical source within the
        meaning of the Regulations opined as to the existence of additional or greater
        mental functional limitations and restrictions as of the alleged onset date of
        disability. The evidence received into the record after these assessments concerning
        the claimant's mental status did not otherwise provide any credible or objectively
        supported new and material information that would alter these findings concerning
        his mental functional limitations and restrictions as of the alleged onset date of
        disability. Accordingly, the opinions of the BDD reviewing psychologists are
        overall entitled to partial weight in assessing the claimant's mental functional
        limitations and restrictions as of the alleged onset date of disability.

 (R. at 78-79.)

        Plaintiff contends that the ALJ erred by citing the lack of IQ scores and school records as

 a basis for discounting Dr. Hoyle’s opinion. This argument, however, completely ignores the

 balance of the ALJ’s detailed reasoning on this point. For example, the ALJ reasonably relied on

 Plaintiff’s enrollment in community college, his 3.9 GPA, and his various activities involving

 understanding, remembering, and applying information. The ALJ specifically discussed

 Plaintiff’s relevant activities at some length elsewhere in his opinion. (R. at 68 citing e.g. R. at



                                                   17
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 18 of 21 PAGEID #: 1226




 845, 847, 849, 853,857, 859, 861, 863,866, 870, 875, 880, 885, 890 and the hearing testimony.)

 In his discussion, the ALJ explained that Plaintiff performs grooming, hygiene, and self-care

 activities such as dressing and showering independently; repeatedly presented with appropriate,

 casual, and good dress and grooming; was capable of performing household chores and cleaning,

 including yardwork and running errands; exercised multiple times a week and reported joining a

 gym on one occasion; enjoyed watching television; used electronic mail, social networking sites

 such as Facebook, and telephones independently; and reported working at different times since

 the alleged onset date of disability. (Id.) The ALJ also noted that Plaintiff understood and

 followed the hearing proceedings without difficulty and appropriately responded to questions.

 (Id.) Significantly, Plaintiff does not dispute the ALJ’s lengthy recitation of his daily activities.

 Taking all of the above into account, the ALJ properly afforded only partial weight to this

 opinion and the decision is supported by substantial evidence.

        C. RFC

        Finally, Plaintiff contends that the ALJ erred in formulating an RFC that did not include

 limitations as to restroom breaks as opined by Dr. Sams or social functioning limitations as

 articulated by Dr. Hoyle. Again, the Undersigned disagrees and finds that the ALJ’s RFC

 determination is supported by substantial evidence.

        A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

 mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x

 149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The determination of

 RFC is an issue reserved to the Commissioner. 20 C.F.R. §§ 404.1527(e), 416.927(e).

 Nevertheless, substantial evidence must support the Commissioner’s RFC finding. Berry v.

 Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8 (S.D. Ohio June 18, 2010). When



                                                   18
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 19 of 21 PAGEID #: 1227




 considering the medical evidence and calculating the RFC, “‘ALJs must not succumb to the

 temptation to play doctor and make their own independent medical findings.’” Simpson v.

 Comm’r of Soc. Sec., 344 F. App’x 181, 194 (6th Cir. 2009) (quoting Rohan v. Chater, 98 F.3d

 966, 970 (7th Cir. 1996)); see also Isaacs v. Astrue, No. 1:08–CV–00828, 2009 WL 3672060, at

 *10 (S.D. Ohio Nov. 4, 2009) (holding that an “ALJ may not interpret raw medical data in

 functional terms”) (internal quotations omitted).

        An ALJ is required to explain how the evidence supports the limitations that he or she set

 forth in the claimant’s RFC:

        The RFC assessment must include a narrative discussion describing how the
        evidence supports each conclusion, citing specific medical facts (e.g., laboratory
        findings) and nonmedical evidence (e.g., daily activities, observations).        In
        assessing RFC, the adjudicator must discuss the individual’s ability to perform
        sustained work activities in an ordinary work setting on a regular and continuing
        basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
        describe the maximum amount of each work-related activity the individual can
        perform based on the evidence available in the case record. The adjudicator must
        also explain how any material inconsistencies or ambiguities in the evidence in the
        case record were considered and resolved.

 S.S.R. 96–8p, 1996 WL 374184, at *6–7 (internal footnote omitted).

        Plaintiff bears the burden of providing the necessary medical evidence to demonstrate his

 impairments cause functional limitations resulting in disability. 20 C.F.R. §404.1512(c). Where

 the ALJ has properly considered Plaintiff’s evidence and substantial evidence supports the ALJ’s

 conclusion, “this Court will defer to that finding even if there is substantial evidence in the

 record that would have supported an opposite conclusion.” Longworth v. Comm’r of Soc. Sec.,

 402 F.3d 591, 595 (6th Cir. 2005.)

        For the reasons previously discussed, substantial evidence supports the ALJ’s

 assessments and the Court must defer to them. Longworth, 402 F.3d at 595. While Plaintiff may

 have preferred a different RFC than the one determined by the ALJ, the ALJ thoroughly

                                                  19
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 20 of 21 PAGEID #: 1228




 explained the bases for his determination, which enjoys substantial support in the record.

 Schmiedebusch, 536 F. App’x at 649; Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994)

 (“The substantial evidence standard presupposes that there is a ‘zone of choice’ within which the

 Secretary may proceed without interference from the courts. If the Secretary’s decision is

 supported by substantial evidence, a reviewing court must affirm.”).

        Moreover, the fact that the ALJ did not incorporate the specific social interaction

 restrictions noted by Dr. Hoyle is not legal error in and of itself. White v. Comm'r of Soc. Sec.,

 970 F. Supp. 2d 733, 753 (N.D. Ohio Sept. 10, 2013) (noting that the ALJ's decision not to

 incorporate all of the State agency examining physician's restrictions, despite attributing

 significant weight to his opinion, was “not legal error in and of itself”). “While an ALJ must

 consider and weigh medical opinions, the RFC determination is expressly reserved to the

 Commissioner.” Id. (citing Ford v. Comm'r of Soc. Sec., 114 F. App'x 194, 198 (6th Cir. 2004)).

 Indeed, “there is no legal requirement for an ALJ to explain each limitation or restriction he [or

 she] adopts or, conversely, does not adopt from a non-examining physician's opinion, even when

 it is given significant weight.” Smith v. Comm'r of Soc. Sec., No. 5:11-cv-2104, 2013 WL

 1150133, at *11 (N.D. Ohio March 19, 2013) (citing Ford, 114 F. App'x at 198). An ALJ simply

 is not required to include restrictions in the RFC that the ALJ did not accept. See Hall v. Comm'r

 of Soc. Sec., No. 1:17-CV-363, 2018 WL 3524467, at *4 (S.D. Ohio July 23, 2018), report and

 recommendation adopted, No. 1:17-CV-363, 2018 WL 4031060 (S.D. Ohio Aug. 23, 2018)

 (citing Casey v. Sec'y of Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993)).

                                       VII.   CONCLUSION

        In sum, from a review of the record as a whole, the Undersigned concludes that

 substantial evidence supports the ALJ’s decision denying benefits. Based on the foregoing, it is



                                                  20
Case: 2:19-cv-05458-SDM-EPD Doc #: 18 Filed: 12/16/20 Page: 21 of 21 PAGEID #: 1229




 therefore RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

 Commissioner’s decision be AFFIRMED.

                            VIII.    PROCEDURE ON OBJECTIONS

         If any party seeks review by the District Judge of this Report and Recommendation, that

 party may, within fourteen (14) days, file and serve on all parties objections to the Report and

 Recommendation, specifically designating this Report and Recommendation, and the part in

 question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

 Response to objections must be filed within fourteen (14) days after being served with a copy.

 Fed. R. Civ. P. 72(b).

         The parties are specifically advised that the failure to object to the Report and

 Recommendation will result in a waiver of the right to de novo review by the District Judge and

 waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

 Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

 judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

 court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

 defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

 magistrate judge’s report and recommendation). Even when timely objections are filed,

 appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

 981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

 specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

 omitted).

 Date: December 16, 2020                         s/ Elizabeth A. Preston Deavers _______
                                                 ELIZABETH A. PRESTON DEAVERS
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE



                                                   21
